Citation Nr: 1746469	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  13-00 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Owen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1988 to September 1988, March 1989 to May 1992, and November 2010 to August 2011, with additional service in the Army Reserves and Indiana and Tennessee National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville Tennessee, which denied, in part, service connection for bilateral hearing loss.  

In May 2014, the Veteran testified at a Travel Board hearing at the RO in Nashville, Tennessee before the undersigned Veteran's Law Judge.  A transcript of the hearing is associated with the claims file.  

In a February 2015 decision, the Board, in part, denied service connection for bilateral hearing loss.  The Veteran appealed the decision.  In a July 2015 Joint Motion for Remand, the United States Court of Appeals for Veterans Claims (Court) vacated and remanded the issue of entitlement to service connection for hearing loss for additional development.  

In September 2015 and March 2017 decisions, the Board remanded the issue of entitlement to service connection for hearing loss to the RO for further development, including obtaining outstanding records and a VA examination and medical opinion.  

In a May 2016 rating decision, the RO granted service connection for hearing loss in the left ear.  Therefore, the issue remaining before the Board is entitlement to service connection for hearing loss in the right ear.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets further delay from the additional remand of the claim of entitlement to service connection for right ear hearing loss, but it is necessary to ensure there is a complete record and so that the Veteran is afforded every possible consideration.   

The Veteran was afforded a VA examination in March 2016, with an addendum opinion in May 2016, and a new VA opinion in July 2017.  Both examiners refer to a September 21, 2010 pre-deployment audiogram.  However, it does not appear that this audiogram has been associated with the Veteran's electronic claims file; therefore, the Board cannot review it as part of the record on appeal. 

Furthermore, in March 2017 the Board found that it was not clear whether the March 2016 examiner considered the Veteran's lay statement regarding onset of his hearing loss while in service and asked for a new opinion which addressed the Veteran's lay statement.  

In July 2017, a new VA opinion was obtained.  The Board finds this opinion inadequate.  Although the July 2017 examiner stated that the Veteran's electronic claims file and service records were reviewed and the examiner discussed the Veteran's in-service audiograms, it is not clear from the opinion whether the examiner considered the Veteran's lay statements regarding onset of his hearing loss.   

Thus, the Board remands the case so that any outstanding service-treatment records, including the September 21, 2010 pre-deployment audiogram, can be obtained and associated with the Veteran's electronic claims file and so that a new VA opinion can be obtained that addresses the Board's prior remand directives.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding service treatment records, to include a September 2010 pre-deployment audiogram, and associate the records with the Veteran's electronic claims file.  Any attempt to locate the audiogram and any negative response must be documented in the claims file.

2.  Return the Veteran's claims file to the July 2017 VA examiner.  If the examiner is unavailable, the claims file must be provided to an examiner who is qualified to give an opinion on the Veteran's hearing loss, so that a new opinion may be provided.  A new examination is only required if deemed necessary by the examiner.  The record and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

If a new examination is conducted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with complete explanation in support of such a finding. 

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater possibility) that the Veteran's right ear hearing loss began during active service; or, is related to any incident of service to include noise exposure; or began within one year after discharge from active service, to include his discharge in 1992.

The examiner should note the Veteran's assertions of in-service hazardous noise exposure as conceded, as well as take into account his lay statements regarding onset of his hearing loss.  The examiner is asked to comment on the Veteran's lay statements concerning the onset of his hearing loss while in service.  The Board notes that the etiology of Veteran's hearing loss cannot be based solely on a Veteran's "normal" hearing at entrance to and separation from service.

The examiner should provide a detailed rationale for the opinion.

3.  After completing the above, and any other development as may be indicated, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




